      Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 1 of 6




                                                                                   Jason Goodman
                                                                                252 7th Avenue #6s
                                                                              New York, NY 10001


                                                                                      June 14, 2021
District Judge Valerie E. Caproni
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ:          Letter from Plaintiff D. George Sweigert containing spurious
               accusations intended to delay these proceedings
                1:18-cv-08653-VEC-SDA


Your Honor,

I have just downloaded Plaintiff's letter dated June 14, 2021 from the docket. This letter asserts
incorrectly that I was obligated to supply Plaintiff with a Word version of my Rule 56.1 statement
submitted to the court on June 1, 2021 (ECF No. 280) pursuant to Magistrate Judge Aaron’s order
of May 4, 2021 (ECF No. 270) as well as oral orders issued during the preceding Discovery
conference.

During a discovery status conference with Magistrate Judge Aaron on March 11, 2021 Defendant
was ordered to provide Plaintiff with paper documents only, and to mail those to the General
Delivery address at the Nevada City CA post office, pursuant to earlier false allegations by
Plaintiff that Defendant had sent malware in previous electronic communications. There was no
basis in fact for that claim, it was and is false. Plaintiff has not explained what has changed since
the time he made the false allegation that now causes him to want electronic production and no
order has been issued by the court instructing Defendant to do so.

Defendant was following the direct oral orders Judge Aaron per the conference on March 11, but
moreover, when appearing before Judge Aaron it is Defendant’s understanding that matters shall
be conducted in accordance judge Aaron’s Individual Practices for Civil Cases. These practices
are applicable to cases before Judge Aaron if the matter is within the scope of the District Judge’s
order of reference or if the parties consent to have the case before Judge Aaron for all purposes
pursuant to 28 U.S.C. § 636(c).

https://www.nysd.uscourts.gov/sites/default/files/practice_documents/SDA%20Aaron%20Individ
ual%20Practices%20Revised%20July%206%202020.pdf



                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 2 of 6




Under Judge Aaron's Individual Practices, there is no requirement to provide a Word version of
my 56.1 Statement. This causes Defendant to believe Plaintiff’s current demand is nothing more
than the latest effort by him to further delay and prolong this matter in his ongoing effort to
harass Defendant Goodman and by extension this court.

Lastly, as an IT expert and Certified Ethical Hacker, Sweigert must be aware that Microsoft Word
and even the free, online equivalent Google Docs, can both open and edit PDF documents as if
they were Microsoft Word documents making a distinction between the two formats potentially
obsolete or at least irrelevant in this instance. In fact, this response letter was created by editing
the Plaintiff’s PDF letter as downloaded from the docket. (EXHIBIT A) This latest claim of
undue added burden due to allegedly re-typing the document is yet another frivolous, false,
spurious claim with no purpose other than delay and further harassment of the court and Mr.
Goodman.

 If it should please the court, Defendant can provide the original Microsoft Word Document, but
 concerns remain that this will lead to further allegations from Plaintiff. Today’s letter again
 begs the question as to why Plaintiff suddenly feels there is no risk of malware, whereas before
 he dedicated an entire motion to bringing this false accusation to the court’s attention and
 substantially increasing printing and mailing costs for Defendant.




                                  CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication have
been sent via electronic mail message to the following parties on the fourteenth day of June (6/14),
two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                         D. George Sweigert
 temporary_pro_se_filing@nysd.uscourts.gov            General Delivery
                                                      Nevada City, CA 95959


Respectfully submitted,
Jason Goodman
Pro Se Defendant
252 7th Avenue #6s
New York, NY 10001
323-744-7594




                                                  2
Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 3 of 6




                           (EXHIBIT A)
            Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 4 of 6




                                                                                                        Deleted: Case 1:18-cv-08653-VEC-SDA Document 289
                                                                                                        Filed 06/13/21 Page 1 of 2¶




                                                                                   Jason Goodman            Deleted: D. GEORGE SWEIGERT ¶
                                                                                                            GENERAL DELIVERY ¶
                                                                                252 7th Avenue #6s          NEVADA CITY, CA 95959
                                                                              New York, NY 10001        Formatted: Superscript


                                                                                      June 14, 2021
District Judge Valerie E. Caproni
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ:          Letter from Plaintiff D. George Sweigert containing spurious                             Deleted: No Microsoft Word document transported to
                                                                                                        undersigned per Individual Practice for Civil Cases (IPCC),
               accusations intended to delay these proceedings                                          November 7, 2019
                1:18-cv-08653-VEC-SDA


Your Honor,

I have just downloaded Plaintiff's letter dated June 14, 2021 from the docket. This letter asserts
incorrectly that I was obligated to supply Plaintiff with a Word version of my Rule 56.1 statement
submitted to the court on June 1, 2021 (ECF No. 280) pursuant to Magistrate Judge Aaron’s order
of May 4, 2021 (ECF No. 270) as well as oral orders issued during the preceding Discovery
conference.

During a discovery status conference with Magistrate Judge Aaron on March 11, 2021 Defendant
was ordered to provide Plaintiff with paper documents only, and to mail those to the General
Delivery address at the Nevada City CA post office, pursuant to earlier false allegations by
Plaintiff that Defendant had sent malware in previous electronic communications. There was no
basis in fact for that claim, it was and is false. Plaintiff has not explained what has changed since
the time he made the false allegation that now causes him to want electronic production and no
order has been issued by the court instructing Defendant to do so.

Defendant was following the direct oral orders Judge Aaron per the conference on March 11, but
moreover, when appearing before Judge Aaron it is Defendant’s understanding that matters shall
be conducted in accordance judge Aaron’s Individual Practices for Civil Cases. These practices
are applicable to cases before Judge Aaron if the matter is within the scope of the District Judge’s
order of reference or if the parties consent to have the case before Judge Aaron for all purposes
pursuant to 28 U.S.C. § 636(c).

https://www.nysd.uscourts.gov/sites/default/files/practice_documents/SDA%20Aaron%20Individ
ual%20Practices%20Revised%20July%206%202020.pdf



                                                 1
            Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 5 of 6




                                                                                                         Deleted: Case 1:18-cv-08653-VEC-SDA Document 289
                                                                                                         Filed 06/13/21 Page 2 of 2¶




Under Judge Aaron's Individual Practices, there is no requirement to provide a Word version of
my 56.1 Statement. This causes Defendant to believe Plaintiff’s current demand is nothing more
than the latest effort by him to further delay and prolong this matter in his ongoing effort to
harass Defendant Goodman and by extention this court.                                                    Formatted: Font: Bold
                                                                                                         Deleted: Failure by moving party to comply with ref: (a) ¶
                                                                                                          ¶
Lastly, as an IT expert and Certified Ethical Hacker, Sweigert must be aware that Microsoft Word          ¶
and even the free, online equivalent Google Docs, can both open and edit PDF documents as if             Pending before the Court is a motion for summary
they were Microsoft Word documents making a distinction between the two formats potentially              judgement pursuant to New York ¶
                                                                                                         Consolidated Laws, Civil Rights Law CVR §76-A (ECF no.
obsolete or at least irrelevant in this instance. In fact, this response letter was created by editing   277, 278, 279, 280). ¶
the Plaintiff’s PDF letter as downloaded from the docket. (EXHIBIT A) This latest claim of               Pursuant to ref: (a) the moving party is required to transport
                                                                                                         a Microsoft Word file to the nonmoving party (undersigned).
undue added burden due to allegedly re-typing the document is yet another frivolous, false,              “The moving party shall provide all non-moving parties with
spurious claim with no purpose other than delay and further harassment of the court and Mr.              a Microsoft Word version of the 56.1 Statement, so that they
                                                                                                         may incorporate their responses into a single document, as
Goodman.                                                                                                 discussed below.” ¶
                                                                                                         The undersigned has not received the electronic version (in
                                                                                                         the form of a Microsoft Word version) of the Defendant’s
 If it should please the court, Defendant can provide the original Microsoft Word Document, but          “Rule 56.1 Statement”. This situation has caused a great
 concerns remain that this will lead to further allegations from Plaintiff. Today’s letter again         deal of frustration as the undersigned attempts to comply
 begs the question as to why Plaintiff suddenly feels there is no risk of malware, whereas before        with the Court’s deadline of docketing a responsive pleading
                                                                                                         on July 1, 2021. ¶
 he dedicated an entire motion to bringing this false accusation to the court’s attention and            The undersigned requests a 14-day delay in the pending
 substantially increasing printing and mailing costs for Defendant.                                      deadline to docket the responsive pleading to the
                                                                                                         Defendant’s Local Rule 56.1 STATEMENT OF
                                                                                                         UNDISPUTED FACTS (ECF doc. 280), a delay of fourteen
                                                                                                         (14) days to commence after the confirmed receipt of the
                                                                                                         Microsoft Word file. ¶
                                                                                                         The undersigned assumes the Court is aware of the difficulty
                                  CERTIFICATE OF SERVICE                                                 in re-entering 99 paragraphs and 14 pages of the Defendant’s
                                                                                                         word commentary legal into a new document. This is an
                                                                                                         unduly burdensome requirement to force on the undersigned,
The undersigned hereby attests under penalties of perjury that copies of this communication have         in addition to the violation of ref: (a). ¶
                                                                                                          ¶
been sent via electronic mail message to the following parties on the fourteenth day of June (6/14),     Discovery extension provided for retroactive inequalities ¶
two thousand and twenty-one (2021).                                                                      As “actual malice” is now a threshold requirement due to the
                                                                                                         passage of the amended New York Consolidated Laws, Civil
                                                                                                         Rights Law - CVR §76-A, and as this is a new requirement
                                                                                                         imposed on the undersigned in a retroactive manner, a 30-
                                                                                                         day extension is requested in the deadline to docket the
 Clerk of the Court, Room 200                         D. George Sweigert                                 responsive pleading (ECF doc. 280). To support this
 temporary_pro_se_filing@nysd.uscourts.gov            General Delivery                                   request, below please find a decision on this type of matter. ¶
                                                                                                         “As a threshold matter, this Court has repeatedly explained
                                                      Nevada City, CA 95959                              that, “resolution of the . . . actual malice inquir[y] typically
                                                                                                         requires discovery.” Church of Scientology Int’l v. Behar,
                                                                                                         238 ¶
                                                                                                         F.3d 168, 173 (2d Cir. 2001); see also Karedes v. Ackerley
Respectfully submitted,                                                                                  Grp., Inc., 423 F.3d 107, 118-19 (2d Cir. 2005) (observing   ... [1]
Jason Goodman                                                                                            Deleted: Jason Goodman, CEO ¶
Pro Se Defendant                                                                                         truth@crowdsourcethetruth.org
252 7th Avenue #6s                                                                                       Formatted: Superscript
New York, NY 10001
323-744-7594
                                                                                                         Deleted:
                                                                                                             Deleted: D. GEORGE SWEIGERT ¶
                                                                                                             Pro Se Non-Attorney ¶

                                                  2
       Case 1:18-cv-08653-VEC-SDA Document 291 Filed 06/14/21 Page 6 of 6



Page 2: [1] Deleted   Jason Goodman   6/14/21 2:06:00 PM
